PER CURIAM.
October 7th, 1964 this Court quashed the appeal of the appellant Robbins from a decree validating certain bonds of the City of Titusville and dismissed the same with prejudice. 170 So.2d 844. Petition for rehearing was denied November 5th, 1964.
On March 2, 1965 this same appellant filed in the Circuit Court of the Ninth Judicial Circuit of Florida a pleading entitled “Motion for Rehearing,” directed to the decree validating the identical bonds which was the subject of the appeal which was dismissed by this Court October 7th, 1964, supra. The Circuit Judge struck this motion for rehearing from the record and directed the clerk of that court to accept no further pleadings or papers by or from the said Theodore R. Robbins in said cause. On March 30th, 1965 the said Theodore R. Robbins filed in this Court his notice of appeal “from the verdict of the Circuit Court of the Ninth Judicial Circuit in and for Brevard County, Florida bearing the dates of March 11th, 1965 and March 12th, 1965 and filed March 12th, 1965, being relative Orders, which case is identified in the Records of the Circuit Court, County of Brevard as follows:
“Order Denying Motions signed William G. Akeridge, Judge March 12th, 1965, filed in Chancery OR Book 181, page 804.
Order signed March 11th by William G. Akeridge, Judge and filed March 12th in OR Book 181, page 805.”
The appellee City of Titusville has moved to quash this appeal upon the grounds that the same is frivolous and taken only for the purpose of delay and, upon consideration thereof, the Court finds that the motion to quash should be and the same is hereby granted and the appeal herein be and it is hereby dismissed with prejudice.
This order shall become final upon the filing in the Clerk’s office and no petition for rehearing shall be accepted by the Clerk herein.
It is so ordered.
DREW, C. J., and THOMAS, THORN-AL, O’CONNELL and CALDWELL, JJ., concur.